Oo Oo IN HD OH FP W WH

NO NO WN NH WH WD WN WHY NY YF KR KP FF KF Re Re ee
on KO A BH NY KF OO ON DH DH BP WY FY S&S

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

NO. CR19-5370BHS

STIPULATED MOTION AND ORDER
FOR TRANSFER OF CASE TO DREAM
PROGRAM

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff,
Vv.
JOHN CHOE,
Defendant.
I. MOTION

The above-named defendant was identified by the Drug Reentry Alternative

Model (DREAM) Executive Review Team as a potential candidate for participation in

the DREAM program. Thereafter, and with this Court’s permission, defendant was

offered voluntary participation in the DREAM program. At the initial appearance before
the DREAM Judicial Officer, the defendant executed the DREAM contract. Sentencing

is to held in abeyance while the defendant completes or is otherwise terminated from the

DREAM program. The defendant has therefore elected to voluntarily participate in the

DREAM program, and the DREAM Judicial Officer has approved the defendant’s

participation in the program.

Accordingly, the Executive Review Team respectfully moves this Court to transfer

this case to the DREAM Judicial Officer for all further proceedings.

STIPULATED MOTION AND ORDER FOR

TRANSFER OF CASE TO DREAM PROGRAM - 1

DRUG REENTRY
ALTERNATIVE MODEL
U.S. DISTRICT COURT
700 STEWART STREET
SEATTLE, WASHINGTON 98101
Oo fo ND Uv F&F W NY

mb Nw NY NY WY WN NY NN Sf YP FP FP PF PS ee
co DNA A Bw HY KF OO meN DN FF YW NY YY ©

 

 

Il ORDER

The above-named defendant’s participation in the Drug Reentry Alternative
Model (DREAM) program having been approved, the defendant having elected
voluntarily to participate in the DREAM program, and the defendant having entered a
guilty plea pursuant to a plea agreement conditioned on the defendant’s participation in
the DREAM program,

IT IS HEREBY ORDERED that, upon acceptance of the transfer by the DREAM
program’s Judicial Officer, the above-captioned case shall be transferred to the DREAM
Judicial Officer for all further purposes.

DATED this 13th day of January, 2020.

ee

BENJAMIN H. SETTLE
United States District Judge

 

The undersigned United States District Judge, being the DREAM program’s

Judicial Officer, hereby accepts the transfer of this case for all further purposes.

DATED this 5% day of January, 2020. | Vu

HON. RICHARD A. J ae)
United States District J ae)

STIPULATED MOTION AND ORDER FOR ALToRNA MODEL
TRANSFER OF CASE TO DREAM PROGRAM - 2 US. DISTRICT COURT
700 STEWART STREET

SEATTLE, WASHINGTON 98101
